Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 10/21/2021. Claims 21-23 have been added. Claims 8-10 have been canceled. Claims 1, 15 and 19 have been amended. Claims 1-7 and 11-23 are now pending in this application. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1)  and further in view of Hewett et al. (Pub.No.: 2020/0096599 A1). 

Regarding claims 1, 15 and 19, Hession teaches a method (see abstract), apparatus (reads on media server 22, see Fig. 1 and corresponding text) and article (see col. 5, lines 8-24) comprising:

receiving a given contact instance for a given user of a contact center, wherein the contact center comprises a plurality of communication channels configured to enable the user to initiate a contact instance (reads on interactions are normally in the form of communications sessions which can be voice calls, video calls, chat sessions, use of messaging sessions or exchanges of emails, for example, see col. 1., lines 16-19) and wherein the given contact instance is received over one of the plurality of communication channels (this is only one example of receiving call at a contact center see, col. 6 and lines 40-43); and

one of generating and updating a context data management pattern in response to receiving
the given contact instance (the claimed features of “generating” and “updating” can be established by analyzing the data in communication and locating a pattern , see col. 5 lines 8-15), wherein the context data management pattern comprises a data structure of one or more records that maintain information relating to the given contact instance received over the one of the plurality of communication channels (reads on reads on storing the data of the interaction and locating the pattern within the interaction as discussed in col. 5, lines 8-36); 

wherein the one of generating and updating step further comprises one of generating and updating a touchpoint record as one of the one or more records of the context data management 

wherein the one of generating and updating step further comprises one of generating and updating a touchpoint record as one of the one or more records of the context data management pattern, the touchpoint record comprises information pertaining to one or more entities that have accessed or are accessing at least one of a contact method record and an interaction record (see col. 8 lines 1-24 of Hession); 

wherein the touchpoint record comprises at least one access entity identifier that identifies the entity accessing at least one of the contact method record and the interaction record, and an access lease time that specifies an access time period for accessing at least one of the contact method record and the interaction record (this reads on adding a notes that the call been recorded maintained a record of the address (e.g., location) where to be found for later or further review, see col. 8 lines 16-24 of Hession); and  

wherein the receiving, generating and updating steps are performed via one or more processing devices (done by contact center manager 14, see Fig. 1 and corresponding text).

Hession features already addressed in the rejection of independent claims 1, 15 and 19. Hession teaches if the customer is a recognized customer, then details of the order numbers of all orders associated with that customer can be collated, along with details of all invoices to that customer, and catalogue part numbers for all parts ordered by the customer (see col. 3, lines 40-45). However, Hession does not explicitly teach “information relating to one or more previous contact instances associated with the user received over one or more of the plurality of communication channels” as recited in the independent claims language. 

In the same endeavor, Hewett teaches a method and apparatus for location RFID tags, wherein the RFID techniques can be used in retail stores, in particular in omnichannel (also spelled omni-channel) stores. "Omnichannel" refers to a multichannel approach to sales that seeks to provide customers with a seamless shopping experience, regardless of whether the customer is shopping online from a desktop or mobile device, by telephone, or in a brick-and-mortar store. What distinguishes the omnichannel customer experience from the multichannel customer experience is that there is true integration between channels on the back end. For example, when a store has implemented an omnichannel approach, the customer service representative in the store can immediately reference the customer’s previous purchases and preferences just as easily as a customer service representative on the phone or a customer service webchat representative. Or the customer can use a computer, tablet, or smartphone to check inventory by store on the company's website or app, purchase the item later via the website or app, and pick up the product at the customer's chosen location [0134].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing RFID tag to allow the customer service representative to retrieve previous transaction history or previous transaction for the customer, into the teachings of Hession in order to provide speed and convenience of processing and servicing the customer. 



Regarding claims 2, 16 and 20, the combination of Hession and Hewett teaches comprising enabling access to at least a portion of the one or more records of the context data management pattern by at least one of an agent and an automated system to provide the at least one of an agent and an automated system with a representation of the contact instances the user has had or is having with the contact center (see col. 2, lines 55-60 of Hession).

Regarding claims 3, 17 and 18, the combination of Hession and Hewett teaches wherein the one of generating and updating step further comprises one of generating and updating a contact method record as one of the one or more records of the context data management pattern (see col. 5, lines 8-17 of Hession).

Regarding claim 4, the combination of Hession and Hewett teaches wherein the contact method record comprises at least one contact identifier that identifies one or more contact instances associated with the user, and one or more channel identifiers that respectively identify the one or more communication channels of the plurality of communication channels associated with the one or more contact instances (this can reads on identifying the customer from a phone number and internet address, see col. 3, lines 32-39 of Hession).

Regarding claim 5, the combination of Hession and Hewett teaches wherein the one of generating and updating step further comprises one of generating and updating an interaction record as 

Regarding claim 6, the combination of Hession and Hewett teaches wherein the interaction record comprises information pertaining to an intent of the user for initiating the given contact instance (this can read saying “account number” as discussed in col. 3, lines 45-52 and col. 2, lines 55-60 of Hession).

Regarding claim 7, the combination of Hession and Hewett teaches wherein the interaction record comprises at least one interaction identifier that identifies the interaction, an interaction type that specifies a type of interaction based on the user intent, and interaction-related data this can reads on identifying the customer from a phone number and internet address, see col. 3, lines 32-39 of Hession.

Claims 11-14 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1) in view of Hewett et al. (Pub.No.: 2020/0096599 A1) and further in view of MU et al. (Pub.No.: 20100306389 A1).  

	Hession and Hewett features are already addressed in the above rejection for claims 1-7 and 15-20. Neither Hession nor Hewett clearly teach what claim 11 recites of “wherein the one of generating and updating step further comprises one of generating and updating a user group record as one of the one or more records of the context data management pattern”.



Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of creating group session for the agent and client and update the table with the associates ID for the client, agent and session, as taught by MU, into the combination of Hession and Hewett in order to provider faster and easier access for the interaction session of Hession that includes all participants (e.g., agent and client). 

Regarding claims 12 and 23, the combination of Hession, Hewett and MU teaches wherein the user group record comprises information pertaining to a grouping of the given user with one or more other users based on at least one common attribute (see MU [0060]).

Regarding claim 13, the combination of Hession, Hewett and MU teaches wherein the at least one common attribute comprises a channel identifier of a common communication channel through which the given user and the one or more other users accessed the contact center (the claimed 

Regarding claim 14, the combination of Hession, Hewett and MU teaches wherein the user group record comprises a user group identifier (see session ID of MU [0060]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1)  in view of Hewett et al. (Pub.No.: 2020/0096599 A1) and further in view of Chang (Pub.No.: 2016/0140194 A1).

Hession and Hewett features are already addressed in the above rejection for claims 1-7, 11-20 and 22-23. Neither Hession nor Hewett clearly teach the limitation of claim 21 that recites “wherein the access lease time of the touchpoint record is renewed when the one or more entities access the at least one of the contact method record and the interaction record”. 

However, Chang teaches that as the user demand and the efficiency for accessing the network system raise continuously, high quality server hardware develops correspondingly. Specifically, the storage equipment plays a big role in the network system since the operating speed of the storage equipment relates to the data accessing speed of the network system directly. Accordingly, the network service providers need to regularly update the storage equipment of the network system to fulfill the user requirements, and data migrations are needed while renewing the storage equipment [0005].

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of renewing user’s storage, as taught by Chang, . 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hession et al. (US PAT # 7,457,404 B1)  in view of Hewett et al. (Pub.No.: 2020/0096599 A1) and further in view of Lockhart et al. (US PAT # 5,412,522 A1). 

Hession and Hewett features are already addressed in the above rejection for claims 1-7, 11-20 and 23. Neither Hession nor Hewett clearly teach the limitation of claim 22 that recites “the touchpoint record is infinite for a select one of the one or more entities”. 

However, Lockhart teaches effectively provides infinite information storage capacity to the user of the host device or system (see col. 24-26).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of providing infinite storage to user, as taught by Lockhart into the combination of Hession and Hewett in order to provide maximum flexibility for storing larger or any amount of information desired. 

Response to Arguments
3.	Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 	

	Regarding Applicant’s argument (Pages 7-8 of the Remarks) Applicant argues that “The collective teachings of the cited references fail to teach or disclose these recited features. Accordingly, 

Also, in Hession adding a notes that the call been recorded maintained a record of the address (e.g., location) where to be found for later or further review (see col. 8 lines 16-24 and lines 1-24) can read on the claimed “updating a touchpoint record as one of the one or more records of the context data management pattern”.  

Last, the claimed feature of “wherein the touchpoint record comprises at least one access entity identifier that identifies the entity accessing at least one of the contact method record and the interaction record, and an access lease time that specifies an access time period for accessing at least one of the contact method record and the interaction record” is already taught in Hession as it teaches on adding a notes that the call been recorded maintained a record of the address (e.g., location) where to be found for later or further review, see col. 8 lines 16-24 of Hession). 



Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652